Citation Nr: 0906592	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for a 
left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which continued a 10 percent disability rating 
that had been in effect since November 14, 2001, for PTSD; 
and granted a temporary total rating based upon surgical 
treatment necessitating convalescence, effective from August 
8, 2006, to September 30, 2006, for a left ankle disability.  
A 20 percent disability rating was assigned, effective 
October 1, 2006.  In June 2008, the Veteran testified before 
the Board by video conference from the RO.

On several occasions and most recently in August 2004, the 
Veteran claimed service connection for a left knee disability 
secondary to his service-connected left ankle disability.  As 
that claim has not been developed for appellate review, the 
Board refers it to the RO for appropriate action. 

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional development.

First, the Board notes that the most recent VA medical 
records are dated in August 2006.  To aid in adjudication, 
any subsequent VA medical records should be obtained.

Second, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2008).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the Veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the Veteran was not given notice of what 
evidence was required to substantiate his claims for an 
increased rating for PTSD and a left ankle disability, or 
what evidentiary burdens he must overcome with respect to 
those claims.  Therefore, a remand is required in order to 
allow sufficient notice to the Veteran.  Upon remand, the 
Veteran will be free to submit additional evidence and 
argument on the questions at issue.

In addition, at the June 2008 hearing, the Veteran testified 
that his PTSD has worsened.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  The most recent VA PTSD examination is 
dated in February 2007.  However, the veteran's testimony 
indicates that his disability may have worsened.  Therefore, 
the Board finds that an additional examination is needed to 
determine the current severity of the Veteran's PTSD.

Finally, with respect to the Veteran's claim for an increased 
rating for his service-connected left ankle disability, he 
testified that he was afforded a June 2008 VA examination.  
However, that report has not been associated with the claims 
file.  Accordingly, the June 2008 VA examination report 
should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
in accordance with Vazquez-Flores v. Peak, 
22 Vet. App. 38 (2008) that:  (1) informs 
him that he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his PTSD and left ankle 
disabilities and the effect that worsening 
has on his employment and daily life; (2) 
informs him of all potentially applicable 
diagnostic criteria with regard to his 
claims for an increased rating for his 
PTSD under Diagnostic Code 9411, and an 
increased rating for his left ankle under 
Diagnostic Codes 5003, 5010, and 5720-
5274; and (3) provides him with examples 
of the types of medical and lay evidence 
to submit in support of his increased 
rating claims.

2.  Obtain the Veteran's VA medical 
records dated since August 2006.

3.  Obtain a copy of the report of the 
June 2008 VA examination of the Veteran's 
left ankle and associate it with the 
claims file.

4.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service- 
connected PTSD.  The claims file should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.

5.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

